DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
Regarding Claims 1 and 11, the closest prior arts, Fraser et al. (US 2008/03908979 A1) reference discloses a vessel partially lined with a refractory material, a composite sparger coupled to the vessel wherein the composite sparger comprising an outer sleeve fixed the sideway of the vessel and a refractory brick lining disposed inside the outer sleeve, wherein the outer sleeve defining a central passageway and a nozzle assembly positionable within the central passageway wherein the nozzle assembly is removably coupled to the outer sleeve external to the vessel (Figures 1 and 3, numerals 22- vessel, 15 – outer sleeve, 24, 26 – lining, 14 – nozzle assembly). However, Fraser et al. does not disclose that the outer sleeve extending through an aperture defined in the sidewall and an inner sleeve and a refractory lining disposed about the inner sleeve. There is no motivation/suggestion to modify the composite sparger of Fraser et al. to come up with these claimed structures. Cole (US Patent No. 4,268,017) reference discloses a refractory-lined equipment comprising an outer sleeve sized to extend through an aperture defined in a sidewall of a vessel of refractory-lined equipment, the outer sleeve defining a central passageway (Figure 2, numeral 12 – outer sleeve, 36 – aperture) and a nozzle cartridge assembly positionable within the central passageway and configured to be removably coupled to the outer sleeve external to the vessel, the nozzle cartridge assembly including a nozzle and a refractory lining interposing the nozzle and an inner wall of the outer sleeve (Figure 2, numerals 14 – nozzle assembly and 15 – refractory lining). However, Cole does not disclose that the nozzle cartridge 
Claims 2-10 directly or indirectly depend on Claim 1.
Claims 12-14 directly depend on Claim 11.
Regarding Claim 15, the closest prior art, Cole (US Patent No. 4,268,017) reference discloses the claimed nozzle assembly (Figure 2, numeral 12 – outer sleeve, 36 – aperture, 14 – nozzle assembly and 15 – refractory lining). However, Cole reference does not disclose that the nozzle cartridge assembly further includes an inner sleeve, and the refractory lining is disposed about the inner sleeve. There is no motivation/suggestion to modify the equipment of Cole with the claimed inner sleeve.
Claims 17-20 directly depend on Claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUY TRAM NGUYEN/Examiner, Art Unit 1774